Citation Nr: 1632273	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  12-27 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (diabetes) to include as due to herbicide exposure.

2.  Entitlement to service connection for dermatomycosis, to include as due to herbicide exposure.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety disorder with alcohol dependence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969 and from May 1971 to July 1971.  He was discharged under honorable conditions.  For the period of service from July 1971 to November 1972, the Veteran was released from service under conditions less than honorable.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was scheduled for a hearing before the Board in March 2015.  However, the Veteran failed to appear to the scheduled hearing.  In cases where a Veteran fails to appear for a scheduled hearing, the case will be processed as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d)(2015).  No further request for a hearing will be granted unless such failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  Id.  A motion for a new hearing date following failure to appear for a scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  Id.  The Veteran has not shown good cause for the failure to appear; and, therefore, the request is considered withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran contends his diabetes was caused by his herbicide exposure in service.  He reports service in the Republic of Vietnam (Vietnam) as well as Thailand.  The Veteran's DD 214 does not reflect service in Vietnam and the August 2011 Defense Personnel Records Information Retrieval System (DPRIS) reports the Veteran's unit had no history of service in Vietnam or Thailand.  However, in support of his contention, his personnel records indicated he was in route to Vietnam in September 1971 but never arrived.  The Board also notes the DPRIS indicated the Veteran's unit was located at Fort Clayton in the Panama Canal Zone, which triggers the possibility of herbicide exposure.  

In light of the Veteran's contention he served in Thailand, along with the personnel record notation that he was in route to Vietnam in 1971, development is necessary to confirm his service in either country as well as any possible herbicide exposure.  Further, because the Veteran served in the Panama Canal Zone, additional development is necessary to determine whether he was exposed to herbicides during that time.

The Veteran also contends that he suffered from "jungle rot" while in-service and as such, is now claiming entitlement to service connection for dermatomycosis.  VA treatment records shows the Veteran has been treated for skin problems, including dermatomycosis.  However, the record does not include a medical examination providing an opinion as to whether there is a causal connection between the Veteran's present skin problems and his service.  

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, a VA psychiatric examination was performed in May 2010 which diagnosed the Veteran with anxiety disorder and alcoholism.  The examiner found it would be mere speculation to opine as to whether the Veteran's anxiety disorder and alcoholism were caused by or a result of his military service.  He stated it would require mere speculation to delineate the symptoms associated with each disorder.  However, the medical evidence of record, including the September 2009 VA treatment note, also provides a diagnosis of depression.  As the May 2010 VA examination did not address whether the Veteran's depression was caused by or incurred in service, another opinion is necessary.   

Lastly, the May 2010 VA examination indicated the Veteran was receiving disability payments from the Social Security Administration (SSA).  The Veteran does not provide any additional information regarding the reasoning for his receipt of disability.  The record does not include SSA documents.  On remand, the AOJ must make all necessary efforts to obtain any such records and associate them with the claims file. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records and private treatment records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Obtain any available administrative and medical documents from the Social Security Administration (SSA) in connection with a claim by the Veteran for disability benefits, regardless of whether the SSA granted the benefits sought.  Associate any obtained records with the claims file.  If no such records are available, obtain a negative response and associate that response with the claims file.

3.  Request from the proper Federal Custodian of Army records, the National Personnel Records Center, the Veteran's service department, and any other appropriate source to include the National Archives and Records Administration, whether herbicides were used in the Panama Canal Zone for the period of 1968 to 1969.  The RO should make multiple requests in 2-month increments to cover the Veteran's entire time in the Panama Canal Zone.  All efforts must be documented and associated with the file.  Any negative reply should be properly included in the claims file.

4.  Contact the Defense Finance and Accounting Service, the National Personnel Records Center, and any other appropriate repository, and request the Veteran's pay stubs from his service.  Attempts to secure the pay stubs should be clearly documented in the file, along with any negative responses.

5.  Contact the National Personnel Records Center and request to verify whether the Veteran departed from his 4th Battalion, 20th Infantry unit on a temporary duty (TDY) assignment to Vietnam and/or Thailand.

6.  Following the completion of the above, make arrangements for the Veteran to be afforded a skin examination.  The claims file must be provided to the examiner for review and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to:

   a.  Identify/diagnose any skin disorder that presently exists or has existed during the appeal period.
   
   b.  For each diagnosed skin disorder, to include dermatomycosis, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it was caused by or incurred in service, or is otherwise related thereto.

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

6.  Following the completion of the above, make arrangements for the Veteran to be afforded another skin examination.  The claims file must be provided to the examiner for review and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to:
   
   b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's psychiatric disorders, including anxiety disorder and depression, were caused by or incurred in service or is otherwise related thereto.

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

8.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




